          Case 2:20-cv-00439-KJM-AC Document 43 Filed 08/31/21 Page 1 of 2

     CELIA McGUINNESS, Esq. (SBN 159420)
1 ANTHONY GOLDSMITH, Esq (SBN 125621)
  DERBY, McGUINNESS & GOLDSMITH, LLP
2 1999 Harrison St., Suite 1800
     Oakland, CA 94612
3 Telephone: (510) 987-8778
  Facsimile: (510) 359-4419
4 info@dmglawfirm.com
5 Attorneys for Plaintiff
  ERIC KUNKEL
6
7
     Julie R. Trotter, Bar No. 209675
8     jtrotter@calljensen.com
     Michael S. Orr, Bar No. 196844
9     msorr@calljensen.com
     CALL & JENSEN
10   A Professional Corporation
     610 Newport Center Drive, Suite 700
11   Newport Beach, CA 92660
     Tel: (949) 717-3000
12   Fax: (949) 717-3100
13 Attorneys for Defendants
   7-ELEVEN, INC., THE SOUTHLAND CORPORATION,
14 AND GURVINDER SINGH SAHOTA
15
16                                 UNITED STATES DISTRICT COURT

17                                EASTERN DISTRICT OF CALIFORNIA
18
      ERIC KUNKEL,                                          Case No.      2:20-cv-00439 KJM AC
19
20                  Plaintiff,                              ORDER GRANTING JOINT
                                                            STIPULATION TO ALLOW THE
21                  vs.                                     PARTIES TO PARTICIPATE IN A
                                                            SETTLEMENT CONFERENCE BEFORE
22                                                          MAGISTRATE JUDGE DELANEY AND
      7-ELEVEN, INC.; THE                                   EXTEND DEADLINES BY NINETY DAYS
23    SOUTHLANDCORPORATION; GURPAL
24    GREWAL, as an individual and dba 7-
      ELEVEN;MANJIT GREWAL, as an individual
25    and dba 7-ELEVEN; and GURVINDER SINGH
      SAHOTA, as an individual and dba 7-ELEVEN,
26
                    Defendants.
27
28

                                                         -1-
                                      Order Stipulation to Extend Deadlines
         Case 2:20-cv-00439-KJM-AC Document 43 Filed 08/31/21 Page 2 of 2


 1                                                ORDER
 2        For GOOD CAUSE shown and for the reason set forth in the stipulation, the following is
 3 hereby ordered:
 4        1. The parties are hereby referred to Magistrate Judge Delaney for the purposes of engaging in
 5            a settlement conference on September 30, 2021;
 6        2. Fact discovery shall be completed by December 6, 2021.
 7        3. Expert disclosures shall be completed by January 12, 2022.
 8        4. Rebuttal expert disclosures shall be completed by February 14, 2022.
 9        5. Expert discovery shall be completed by April 14, 2022.
10        6. All dispositive motions, except for motions for continuances, temporary restraining orders
11            or other emergency applications shall be heard by Friday, June 17, 2022.
12        PURSUANT TO STIPULATION, IT IS SO ORDERED.
13 DATED: August 30, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        -2-
                                     Order Stipulation to Extend Deadlines
